Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 04/04/2022 for Application No. 16/826,843.  By the amendment, claims 1-4 are pending with claim 1 being amended.

Terminal Disclaimer
The assignment document filed on 04/04/2022 is not acceptable as the documentary evidence required by 37 CFR 3.73.  The submission of the documentary evidence was not accompanied by a statement affirming that the documentary evidence of the chain of title from the original owner to the assignee was, or concurrently is being, submitted for recordation pursuant to 37 CFR 3.11.  See 37 CFR 3.11 and MPEP § 302. See the Terminal Disclaimer (TD) review decision mailed 04/05/2022. 
Furthermore, it is noted that multiple telephone conversations were held with the applicant on April 13, 2022 (examiner’s initiated) and April 20, 2022 (applicant’s initiated) regarding the potential of re-submitting the Terminal Disclaimer.  However, no agreement was reached. See the attached Interview Summary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,451,155 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1 and 2 are fully contained by claims 1 and 5 of the U.S. Patent No. 10/451,155.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,451,155 B2.
	The patent ‘155 discloses the gear system of claim 1, wherein said primary motor input further comprises a timing belt in meshing engagement with said sprocket and said input ring gear but does not explicitly teach the timing belt is metal reinforced double sided polymer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the patent ‘155 to have the timing belt as metal reinforced double sided polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, friction coefficient, etc. for the application and intended use of that material.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,451,155 B2 in view of Kwon (KR10200004003, machine translation, cited in the prior Office action).
	The patent ‘155 discloses the gear system of claim 1, wherein said primary motor input further comprises a timing belt in meshing engagement with said sprocket and said input ring gear but does not explicitly teach it is a roller chain timing belt.
Kwon teaches an equivalent timing belt system for an electric winch having a roller chain timing belt (see the Figures on pages 22-23 and page 10, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the patent ‘155 to have a roller chain timing belt as taught by Kwon for the purpose of precisely driving the timing belt in order to reduce power loss and the carrier structure can be improved. See page 5, lines 25-39.

Response to Amendment
The amendment filed on 04/04/2022 has been entered. Applicant’s amendment have overcome the rejection of claims 1-4 being rejected under 35 U.S.C §112(b) set forth in the prior Office action. The rejection of the claims has been withdrawn.

Response to Arguments
Applicant's arguments, see Remarks filed 04/04/202, with respect to the double patenting rejection of claims 1-4 have been fully considered but they are not persuasive. See the review decision on the Terminal Disclaimer of 04/05/2022. Accordingly, the rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TINH DANG/Primary Examiner, Art Unit 3659